PER CURIAM.
The Department of Revenue correctly asserts that the Final Administrative Support Modification Order entered by the Administrative Law Judge was in error because the subject-matter jurisdiction of Division of Administrative Hearings was not properly invoked under section 409.2563, Florida Statutes (2014). See Dep’t of Revenue v. Dove, 152 So.3d 1278 (Fla. 1st DCA 2015). The order on appeal is vacated, and the case is remanded to the Division of Administrative Hearings with instructions to enter an order directing the Department of Revenue to begin modification proceedings under section 409.2563.
REVERSED AND REMANDED.
CLARK, ROWE, and MAKAR, JJ., concur.